Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.8 Filed 02/26/21 Page 1 of 13

EXHIBIT A
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.9 Filed 02/26/21 Page 2 of 13

 

CSC

DB2/ ALL

. . T ittal Number: 22697361
Notice of Service of Process Date Processed: 02/02/2021

 

Primary Contact: Nan Swan
Freepoint Commodities LLC
58 Commerce Rd
Stamford, CT 06902-4506

 

Entity: Freepoint Commodities LLC
Entity ID Number 3613878

Entity Served: Freepoint Commodities, LLC

Title of Action: Samir Lachine vs. Freepoint Commodities, LLC

Document(s) Type: Summons/Complaint

Nature of Action: Personal Injury

Court/Agency: Wayne County Circuit Court, MI

Case/Reference No: 20-014960-NO

Jurisdiction Served: Delaware

Date Served on CSC: 02/01/2021

Answer or Appearance Due: 28 Days

Originally Served On: CSC

How Served: Certified Mail

Sender Information: William S. Weiler

248-505-1650

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Fails Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.10 Filed 02/26/21 Page 3 of 13

LAW OFFICE OF WILLIAM S. WEILER,PLC

 

January 16, 2021

CORPORATION SERVICE COMPANY
SERVICE OF PROCESS

251 LITTLE FALLS DRIVE
WILMINGTON, DE 19808

RE: Lachine v FREEPOINT COMMODITIES, LLC
Dear Sir/Madam:

Delaware records list your company as the Agent for Service of Process for FREEPOINT
COMMODITIES, LLC.

| enclose a Summons and Complaint naming FREEPOINT COMMODITIES, LLC. as
Defendant.

If you have any questions please contact me,
Sincerely,
/sMWilliam S. Weiler

William S. Weiler

WSWiej
Enclosures

 

2850 WARNER DRIVE PHONE: 248-505-1650 FAX: 248-387-2996
WEST BLOOMFIELD, MI 48324 E-MAIL: wweiler@wweilerlaw.com
“oy

Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.11 Filed 02/26/21 Page 4 of 13

 

ts Originat - Court 2nd Copy - Plaintiff
Approved. SCAO ast Copy- Defendant ard Copy. Return
STATE OF MICHIGAN CASE NO.
THIRD JUDICIAL CIRCUIT SUMMONS 20-014960-NO
WAYNE COUNTY Hon.Susan L. Hubbard

 

 

 

Court address : 2 Woodward Ave., Detroit Mi 48226 Court telephone no.: 313-224-5183

 

 

Plaintiff's name(s), address(es), and telephone no(s) Defendant's name(s), address(es), and telephone no(s).
Lachine, Samir v Freepoint Commodities LLC

 

Plaintiff's attorney, bar no., address, and telephone no

William S. Weiler 37414
2850 Warner Dr
West Bloomfield, Mi 48324-2446

 

 

 

 

 

 

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case

(J There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
members of the person(s) who are the subject of the complaint.

CI There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or

family members of the person(s) who are the subject of the complaint. | have separately filed a completed confidential case inventory
(form MC 21) listing those cases.

C7 it is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
or family members of the person(s) who are the subject of the complaint.

Civil Case

CO This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035

( MDHHS and a contracted health plan may have a right to recover expenses in this case. | certify that notice and a copy of the
complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).

(J there is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
C) A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in C1] this court, [1 Cour,

 

where it was given case number and assigned to Judge

armrest

The action [1] remains (1 is no longer pending.

 

Summons section completed by court clerk. SUMMONS

 

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:

1. You are being sued. :

2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were served outside
this state).

3. If you do not answer or take other action within the time allowed, judgment may be entered agalnst you for the relief demanded in the
complaint.

4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
you fully participate in court proceedings, please contact the court immediately to make arrangements.

 

 

Issue date Expiration date* Court clerk
11/12/2020 2/11/2021 Carlita McMiller

 

 

 

 

 

Cathy M. Garrett- Wayne County Clerk.

“This summons Is Invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

SUMMONS MCR 1.109(D), MCR 2.102(B), MCR 2,103, MCR 2.104, MCR 2,105
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.12 Filed 02/26/21 Page 5 of 13

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
SAMIR LACHINE,
Plaintiff.
VS. Case No. 2020- NO
FREEPOINT COMMODITIES, LLC,
a foreign limited liability corporation.

Defendants.

LAW OFFICE OF WILLIAM S. WEILER
By: WILLIAM S. WEILER (P37414)
Attorney for Plaintiff
2850 Warner Dr.

West Bloomfield, MI 480324

(248) 505-1650

e-mail: lawyerweiler@msn.com

 

‘A civil action between these parties or other parties arising out of the
transaction or occurrence alleged in the complaint has been previously filed
in this court, where it was given Case Number 20-002375-NO and is
assigned to Judge Susan L. Hubbard. The case is still pending.

/sMWilliam S. Weiler

 

WILLIAM S. WEILER

COMPLAINT

Plaintiff, SAMIR LACHINE, by and through his attorney, WILLIAM S.

WEILER, for his Complaint states as follows:
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.13 Filed 02/26/21 Page 6 of 13

GENERAL ALLEGATIONS

1. Plaintiff is a resident of the City of Bloomfield Hills, County of Oakland, State
of Michigan.

2. Defendant, FREEPOINT COMMODITIES, LLC (hereinafter
"FREEPOINT"), is a foreign Limited Liability corporation with offices in the City of
Stamford, State of Connecticut and is in the business, in pertinent part, of purchasing,
shipping and reselling various bulk commodities including grains and at all times relevant
to the events which gave rise to this case of action was conducting business in the City
of Detroit, County of Wayne, State of Michigan.

3. FREEPOINT had entered into a contract with U.S. Transloading Services,
LLC (hereinafter “USTS”), of which the Plaintiff is the principal member and sole
shareholder, to receive Distillers Dry Grain (DDG) at USTS's facility in Detroit, MI for the
purpose of loading into sea containers for overseas shipment.

4. The contract between FREEPOINT and USTS placed the responsibility on
FREEPOINT for the retention, hiring and scheduling of any entity carrying product
purchased by FREEPOINT inbound to USTS's facility,

5. Pursuant to the contract, FREEPOINT assumed the liability for the negligent
acts occurring on USTS property committed by entities retained by FREEPOINT.

6, WIN LOGISTICS, INC, a Michigan corporation (hereinafter “WIN
LOGISTICS”) was retained by FREEPOINT to haul Distillers Dry Grain (DDG) to the
USTS facility.

7. On the 13" day of November 2017, pursuant to the request of Defendant

FREEPOINT, WIN LOGISTICS dispatched a rear-dump gravel hauler owned by WIN
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.14 Filed 02/26/21 Page 7 of 13

LOGOSTICS and driven by GARY WINSLOW arrived to the USTS facility with a load of
DDG.

8. WINSLOW was instructed to pull forward to an area in the floor of the facility
where the load would be dumped into a pit with a grate-covered opening, longer than the
width of the bed of the hauler and approximately 3 feet wide.

9. USTS personnel advised WINSLOW he would have to control the discharge
rate of the product during off-loading so that there would not be an accumulation of
product on top of the grate.

10. Given the type of hauler being used, WINSLOW had difficulty controlling the
rate of flow and requested to use a USTS chain to secure the tailgate of the hauler to
restrict the opening of the tailgate thereby slowing the flow of product.

11. The off-loading of the product occurred without incident.

12. WINSLOW returned in the afternoon with a second load of DDG and his
own chain, affixing one end of the chain to the left side of the tailgate and the other end
to a small access ladder attached to the left side of the gravel hauler.

13. Plaintiff, a representative from FREEPOINT, USTS employees and others
were observing the unloading process at the rear of the truck at what would normally be
a safe distance.

14. Again, WINSLOW had difficulty controlling the rate of flow of the DDG.

15. The material stopped flowing and WINSLOW entered his truck to raise the

bed of the gravel hauler.
16. WINSLOW raised the bed to a point at which the product cascaded down

the length of the bed, striking the lift gate with sufficient force to cause the improperly
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.15 Filed 02/26/21 Page 8 of 13

placed chain to break free allowing the tail gate to swing wide open resulting in the
discharge of the entire load of product.

17. The free-swinging lift gate and/or avalanching product struck the Plaintiff in
the right hand resulting in multiple fractures.

18. The flow of product knocked the Plaintiff off his feet and propelled him more
than 20 feet from the point where he was standing resulting in multiple back, neck and
shoulder injuries.

49. The Plaintiff's injuries required hospitalization, surgical intervention with the
placement of reparative hardware, physical therapy and other medical treatment.

20. ‘Plaintiff's injuries caused pain, suffering and mental anguish and in the
future will continue to cause pain, suffering and mental anguish and limit the Plaintiffs
general ability to lead his normal life and Plaintiff seeks compensation for same.

21. As a result of the treatment necessitated by’ the injuries sustained by the
Plaintiff, the Plaintiff has been left with permanent and disfiguring scatring of the right
wrist and Plaintiff seeks compensation for same.

22. Some of the injuries sustained by the Plaintiff have resulted in permanent
impairment including pain, limitation of motion and loss of grip strength and Plaintiff seeks
compensation for same.

23. The injuries sustained by the Plaintiff will require medical intervention in the
future.

24. This Court has jurisdiction as a result of the injuries and damages sustained
by Plaintiff and the amount in controversy exceeds TWENTY-FIVE THOUSAND

DOLLARS ($25,000.00), exclusive of interest, costs, and attorney fees.
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.16 Filed 02/26/21 Page 9 of 13

COUNT |
NEGLIGENT HIRING/RETENTION

25. Plaintiff incorporates paragraphs 1-24 of this Complaint as if each
paragraph is repeated herein. |

26. Defendant FREEPOINT is in the business of purchasing and: reselling
various commodities including DDG.

27. Defendant FREEPOINT was aware that although USTS and the Plaintiff
had experience off-loading and loading various commodities, USTS had never
undertaken to off-load and load DDG.

28. Defendant FREEPOINT was aware of the unique properties of DDG and
the appropriate manner and method to be employed in the transporting and off-loading of
the product.

29. On more than one occasion prior to November 13, 2017, Defendant
FREEPOINT had sent its agents, servants and or employees to the USTS facility to
discuss USTS's off-loading/loading operations.

30. Defendant FREEPOINT agents, servants and/or employees inspected the
off-loading area, pit and, the off-loading/loading machinery at the USTS facility prior to and
on November 13, 2017.

31. Defendant FREEPOINT agents, servants and/or employees were familiar

with what transport modes and methods would work best at the USTS facility for the off-

loading of DDG.
32 Defendant FREEPOINT specifically retained WIN LOGISTICS for the

purpose of the transportation and off-loading of DDG at the USTS facility.
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.17 Filed 02/26/21 Page 10 of 13

33. | Defendant FREEPOINT knew or in the exercise of reasonable care should
have known that WIN LOGISTICS did not have the expertise, vehicles, equipment or
personnel to safely off-load DDG at USTS.

34. Defendant FREEPOINT owed a common law and contractual duty to the
Plaintiff to exercise reasonable care to ensure that no negligent acts would be committed
by WIN LOGISTICS during the off-loading of DDG at the Plaintiff's facility.

| 35. Defendant FREEPOINT violated its duty in the in the following particulars,
by way of example and not limitation:

a). Retaining WIN LOGISTICS without ascertaining WIN
LOGISITCS’ lack of experience with the transporting
and off-loading of DDG;

b). Ignoring the fact that WIN LOGISTICS had no
experience transporting and off-loading DDG;

c). Failing to determine if WIN LOGISTICS had the proper
_ equipment necessary to transport and safely off-load
DDG;

d). Failing to determine if WIN LOGISTICS personnel had
the knowledge, training and expertise to safely
transport and off-load DDG;

e). Failing to determine if WIN LOGISTICS personnel
were familiar with the properties, characteristics and
behavior of DDG during the transportation and off-
loading process.

f). Failing to determine if the WIN LOGISTICS vehicles
that were to be used in the transportation process were

equipped with the necessary features and accessories
to safely off-load DDG;

g) In negligently retaining WIN LOGISTICS based on
price and availability and not on experience level and
equipment to be used.
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.18 Filed 02/26/21 Page 11 of 13

36. As a direct and proximate cause of the FREEPOINT’s violations of duties
owed to the Plaintiff, the Plaintiff sustained injuries resulting in damages as previously
alleged and Plaintiff seeks compensation for same.

37. As aresult of the Defendant's breaches of duties owed to the Plaintiff, the
Plaintiff will in the future continue to sustain economic and non-economic damages as

. previously alleged and Plaintiff seeks compensation for same.

Plaintiff requests that this Court enter a judgment against Defendant FREEPOINT
in whatever amount the trier of fact determines to be fair, just and adequate compensation
for the injuries and damages sustained by the Plaintiff, together with interest, court costs
and attorney fees.

COUNT Il
CONTRACTUAL ASSUMPTION OF LIABILITY

38. Plaintiff incorporates paragraphs 1-37 of this Complaint as if each
paragraph is repeated herein.

39. Defendant FREEPOINT entered into an Agreement with USTS wherein
Defendant FREEPOINT agreed to assume liability for the negligent acts committed by
entities retained by FREEPOINT while said entities were on USTS premises.

40. The incident that is the subject of this Complaint was the result of negligent
acts committed on USTS property by an entity retained by Defendant FREEPPOINT in
the performance of acts contemplated by the Agreement.

41. Defendant FREEPOINT, therefore, is liable for the negligence of WINSLOW

and WIN LOGISTICS which resulted in the damages and injuries sustained by the
Plaintiff.
Case 5:21-cv-10444-JEL-APP ECF No. 1-1, PagelD.19 Filed 02/26/21 Page 12 of 13

Plaintiff requests that this Court enter a judgment against the Defendant

FREEPOINT in whatever amount the trier of fact determines to be fair, just and adequate

_ compensation for the injuries and damages sustained by the Plaintiff, together with |

interest, court costs and attorney fees.

Dated: November 12, 2020

Respectfully submitted:

/s/William S. Weiler

 

WILLIAM S. WEILER (P37414)
Attorney for Plaintiff

2850 Warner Dr.

West Bloomfield, M! 480324
Tel: (248) 505-1650

e-mail: lawyerweiler@msn.com
> OTS

INNO
_ J NISht
TS IW ‘Sy NON A
“ Na 91 WOs

-10444-JEL-APP ECF No. 1-1, PagelD.20 Filed 02/26/21 Page 13 of 13

i
|
|
|

f
y

Case 5:21-c

ee e086!” .

OF hme ota tent . ». Seating ae wed
ant on FFU ¥ . . > .
sari 3" Sens

. 7 - ary so = We
Lee ot siebte,

* . _ 0008, eeu

mg nAwas WiS0ed °
S34245 GALANT

tii

   

      

_ 8086) 4g ‘NOLONIINTIM

   

 

 

 
  

    

ERO TO00 obat o202

EisibeeRene(snie camer mci (ssh mic fet Bis ae 8)

» | SSANOTe
/° Ld Ose eT

PCEBY IW ‘Pjalwoojg soy
"IQ JOWIENA OS8Z
YSTISM “S WIVITHM 4O 30}d40 MV
